         Case 1:20-cv-02815-NRB Document 49 Filed 08/04/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 ALEXANDER CLIFFORD, individually and on
 behalf of all others similarly situated,
                                                              Case No. 1:20-cv-02815-NRB
                        Plaintiff,
                                                              Honorable Naomi Reice Buchwald
                v.

 STATUS RESEARCH & DEVELOPMENT
 GMBH, JARRAD HOPE, and CARL BENNETTS,

                            Defendants.

                                 CERTIFICATE OF SERVICE

       I, Jordan A. Goldstein, hereby certify that on this 4th day of August, 2020, true and correct

copies of (1) Notice of Motion for Leave for Alternative Service; (2) Proposed Order Granting

Plaintiff’s Motion for Alternative Service; (3) Plaintiff’s letter outlining the substantive argument

advanced in Plaintiff’s memorandum of law in support of his motion for alternative service on

Defendants Jarrad Hope and Carl Bennetts; (4) Memorandum of Law in Support of Plaintiff’s

Motion for Alternative Service, and (5) Declaration of Jordan A. Goldstein and accompanying

exhibits, were served by First Class Mail via United States Postal Service on the following:


 Jarrad Hope                                       Carl Bennetts
 c/o Clerk of the Court                            c/o Clerk of the Court
 United States District Court                      United States District Court
 Southern District of New York                     Southern District of New York
 Daniel Patrick Moynihan                           Daniel Patrick Moynihan
 U.S. Courthouse                                   U.S. Courthouse
 500 Pearl Street                                  500 Pearl Street
 New York, New York 10007                          New York, New York 10007


                                                   /s/ Jordan A. Goldstein
                                                   Jordan A. Goldstein
